IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,377-01


EX PARTE CYNTHIA JANE SIMPLER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. F98-02963-IS IN THE 282ND JUDICIAL DISTRICT COURT 

FROM DALLAS COUNTY


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault of a public servant, and sentenced to thirty-five years' imprisonment.  The Fifth Court of
Appeals affirmed her conviction.  Simpler v. State, No. 05-99-00478-CR (Tex. App- Dallas,
December 12, 2000).
	Applicant contends, inter alia, that her trial counsel rendered ineffective assistance because
counsel failed to object to the inclusion of a culpable mental state in the jury charge which was not
alleged in the indictment.  
	Applicant has alleged facts that, if true, might entitle her to relief.  Strickland v. Washington,
466 U.S. 608 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).  The trial
court has entered findings of fact and conclusions of law.  After an initial review of the record, we
have determined that a copy of the trial record is needed to evaluate the merits of Applicant's claims. 
	This application will be held in abeyance until the trial court has forwarded the trial record. 
A supplemental transcript containing the trial record shall be returned to this Court within 60 days
of the date of this order.  Any extensions of time shall be obtained from this Court. 



Filed: December 17, 2008
Do not publish